                                 REDACTED VERSION OF
Case 4:20-cv-05640-YGR Document 183-4 Filed 12/11/20 Page 1 of 3

                                 DOCUMENT SOUGHT TO BE
                                 SEALED
                        Exhibit 4
Case 4:20-cv-05640-YGR Document 183-4 Filed 12/11/20 Page 2 of 3
     Case 4:20-cv-05640-YGR Document 183-4 Filed 12/11/20 Page 3 of 3




Rachele R. Byrd
Brian Miller
July 31, 2020
Page 2



Please let us know if you have any questions or issues accessing this production.

Sincerely,



Ethan Dettmer
